Citation Nr: 0938961	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  09-28 031	)	DATE
	)
	)



THE ISSUE

Whether the September 27, 2005 Board of Veterans' Appeals 
(BVA) decision which denied an initial evaluation in excess 
of 20 percent for lumbosacral strain with disc protrusion at 
L5-S1, stable S1-S2 radiculopathy and mild degenerative disc 
disease from October 25, 1991 to April 25, 1993, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




FINDINGS OF FACT

1.  The Veteran had active service from June 1990 to October 
1991.  

2.  A decision by the Board in September 2005, in part, 
denied an initial evaluation in excess of 20 percent for the 
Veteran's low back disability from October 25, 1991 to April 
25, 1993.  

3.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on September 27, 2005, or that the Board incorrectly 
applied statutory or regulatory provisions at the time, such 
that the outcome of the claim would have been manifestly 
different but for the error.  


CONCLUSION OF LAW

The Board decision of September 27, 2005 which, in part, 
denied an initial evaluation in excess of 20 percent for 
lumbosacral strain with disc protrusion at L5-S1, stable S1-
S2 radiculopathy and mild degenerative disc disease from 
October 25, 1991 to April 25, 1993, does not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403 (2008); Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the Veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that the provisions of the VCAA do not apply to a claim 
based on an allegation of clear and unmistakable error in a 
previous Board decision.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  The Court held that an attempt to 
obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  
Livesay, 15 Vet. App. at 178.  An allegation of CUE does not 
represent a "claim," but rather is a collateral attack on a 
final decision.  It involves a legal challenge to a prior 
Board decision and does not involve acquiring or submitting 
any additional evidence.  Therefore, the provisions of the 
VCAA are not for application in the adjudication of the issue 
of CUE in a prior final Board decision.  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 U.S.C.A. § 7111(c) (West 2002); 38 C.F.R. 
§ 20.1400 (2008).  

Historically, the Veteran was granted service connection for 
a low back disability, characterized as lumbar strain with 
spasm, by the RO in March 1992, based on evidence of a back 
injury in service and chronic back problems shown on VA 
examination in December 1991.  The Veteran was initially 
assigned a 20 percent evaluation; effective from October 25, 
1991, the day following his discharge from service.  38 
C.F.R. § 3.400(b)(2).  The Veteran appealed that decision 
and, after further VA examination and diagnostic studies, was 
shown to have additional disabilities of the spine, including 
degenerative disc disease and a bulging disc (see VA MRI in 
December 1993).  The Veteran underwent several VA 
examinations during the pendency of his appeal and was 
eventually assigned an increased rating to 60 percent for his 
low back disability by the Board in September 2005, effective 
from April 26, 1993, the date of a VA examination which 
showed increased disability.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also 38 C.F.R. § 3.400(o)(2).  

In this case, the Veteran contends that there was CUE in the 
September 2005 Board decision that denied an initial 
evaluation in excess of 20 percent for his low back 
disability from October 25, 1991 to April 25, 1993, based on 
VA's failure to order additional studies, i.e., an MRI.  The 
Veteran argues that if VA had obtained an MRI prior to 
December 1993, it would have demonstrated that he had 
degenerative disc disease and disc protrusion of the 
lumbosacral spine since his initial injury in service, and 
that he would have been entitled to a 60 percent evaluation 
effective from the day following his discharge from service.  

Initially, it must be noted that CUE is defined as a very 
specific and rare kind of error of fact or law, that when 
called to attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  To warrant 
revision of a Board decision on grounds of CUE, there must be 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be deemed clear and unmistakable error.  38 C.F.R. 
§ 20.1403(c).  

Examples of situation which are not CUE include: (1) A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board's decision; (2) a failure to fulfill 
the VA's duty to assist the veteran with the development of 
the facts relevant to his or her claim; or (3) a disagreement 
as to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  CUE also does not encompass the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board's decision challenge, there has been 
a change in the interpretation of a statute or regulations.  
38 C.F.R. § 20.1403(e).  

Prior decisions by the Court on the issue of CUE provide 
additional guidance for determining whether CUE exists in a 
Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory or 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
223, 235-36 (1993).  The mere misinterpretation of facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

At the time of the 2005 Board decision, the applicable legal 
criteria provided that disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. § 4.7.

The Board also noted that when the Veteran initiated his 
appeal, he was appealing the original assignment of 
disability evaluations following awards of service 
connection.  The severity of a disability is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119(1999).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements. The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the 2005 Board decision, it was also noted that during the 
pendency of the Veteran's appeal the regulations pertaining 
to the evaluation of spinal disabilities had twice been 
amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  Accordingly, 
there were three distinct rating schemes potentially 
applicable to the Veteran's claim.  See 38 C.F.R. §4.71a, 
Diagnostic Codes 5292, 5289, 5295 (effective prior to 
September 26 2003); 38 C.F.R. §4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5293 (effective from September 23, 2002); see 
also 38 C.F.R. §4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (effective from September 26, 
2003); 38 C.F.R. §4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).

In the instant case, the Veteran has not offered any argument 
or pointed to any error of fact or law which, if brought to 
the attention of the reviewer, compels the conclusion that a 
60 percent rating was warranted prior to April 25, 1993.  
Rather, the Veteran's contentions are, in essence, an 
argument that VA failed its duty to assist him in the 
development of his claim.  As noted above, the failure to 
fulfill VA's duty to assist is not a valid basis for finding 
CUE.  Thus, the Veteran's contentions do not constitute a 
viable claim of CUE.  

The Board finds that the Veteran's claim must be denied 
because he has failed to allege any error of fact or of law 
which, if were known at the time of the Board decision, would 
have manifestly changed the outcome.  While it is true that 
not all of the circumstances surrounding the Veteran's low 
back disability may have been documented in the record at the 
time service connection was established, vis-à-vis, the 
degenerative disc disease and disc protrusion, that 
information alone, would not have manifestly changed the 
outcome of his claim for a rating in excess of 20 percent.  
The evidence of record at that time showed that the Veteran 
had a low back disability which was acknowledged by the RO 
when service connection was established.  The only remaining 
question was the degree of severity of his low back 
disability.  

It appears that the Veteran is under the impression that if 
an MRI had been ordered when he was examined by VA in 
December 1991, and the study revealed degenerative disc 
disease and a bulging disc, that he would have been 
automatically entitled to a 60 percent evaluation.  However, 
such is not the case.  The ratings assigned the Veteran's low 
back disability by the Board in September 2005, were 
determined by application of the rating criteria to the 
evidence of record, i.e., the Veteran's complaints and the 
objective symptoms shown on the various medical reports 
during the relevant time periods.  

As indicated above, CUE is the kind of error that compels a 
conclusion, to which reasonable minds cannot differ, that the 
result would have been manifestly different but for the 
error.  Here, the Veteran has not offered any evidence or 
argument that there was an error of fact or law which would 
provide a basis for a viable claim of CUE.  

A careful review of the evidentiary record in September 2005 
has revealed that the Board's decision at that time was in 
accordance with the evidence then of record and the 
applicable legal criteria.  The decision was neither 
arbitrary, capricious, nor an abuse of discretion; it was in 
accordance with the law, and it was supported by an adequate 
statement of reasons and bases.  Accordingly, the September 
27, 2005 decision by the Board does not contain CUE, and the 
motion is denied.  




ORDER

CUE not having been shown in the Board's decision of 
September 27, 2005, the motion for revision or reversal of 
that decision is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



